DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on September 14, 2022, does not comply with the requirements of 37 CFR 1.121(c) because claim 2 has been amended but is listed as “Original” and is not shown in marked up form.
The amendment has been entered, and the incorrect status identifier and lack of markup is presumed inadvertent.
 Election/Restrictions
Newly submitted claims 15 and 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The previously examined claims were drawn to “an inclined portion inclined with respect to the surface of the flexible display” (claim 1), “an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area” (claim 9), and “an inclined surface inclined with respect to the surface of the flexible display panel overlapping the flat area adjacent to the bending area” (claim 15), all drawn to species A, inclined portions of FIG. 6A.
Amended claim 15 is now drawn to “a step pattern comprising a plurality of stepped portions”, species B, a step portion of FIG. 8 (see also Remarks 11-12, “embodiment of claim 15 is shown in FIG. 8”). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention (species A of FIG. 6A), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 15 and 17-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed September 14, 2022, have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “For example, in claim 1, in the non-bending state, the space between the inclined portions and the exposed lower surface of the display panel has a taper shape. Even if the cited references are combined, there is no apparent reason why a person having ordinary skill in the art at the time when the present application was effectively filed would have arrived at features where the exposed lower surface, the first inclined surface, and the second inclined surface have a taper shape in a non-bending state”, Remarks 11 emphasis added) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s assertion, “in claim 9, the angle between the lower surface of the display panel and the inclined portions includes an obtuse angle. The cited references, either alone or in combination, do not disclose, teach, or suggest at least this feature” (Remarks 11), US Publication 2008/0055831 to Satoh FIG. 7 teaches an angle between a portion (of the bending area) and an inclined portion (of a protective member) is an obtuse angle in a non-bending state.
Accordingly, Applicant’s arguments have been fully considered but are not persuasive.
Specification
The abstract of the disclosure is objected to because the abstract does not comport with the pending independent claims, the newly amended claims drawing to a step portion being withdrawn by election by original presentation. Correction is required. See MPEP § 608.01(b).
Claim Objections
The previous objection to claims 1-7, 12, and 18 is withdrawn.
Claims 9 and 11-14 are objected to because of the following informalities: 
Claim 9 line 12 recites, “the inclined portion” but there are two inclined portions (line 9).
Claims 11-14 are objected to by reason of their dependency upon objected to claim 9. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2009/0021666 to Chen in view of US Publication 2008/0055831 to Satoh.
Claim 1
Chen (FIG. 1-5) discloses a flexible display device comprising:
a flexible display panel (110) comprising a first non-bending area (140R), a second non-bending area (140M) spaced apart from the first non-bending area (140R), and a bending area (130) between the first non-bending area (140R) and the second non-bending area (140M; as shown in FIG. 1, 4, paragraph 27); and
a protective member (120) on a surface of the flexible display panel (110), and comprising a first protective member (120R) overlapping the first non-bending area (140R) and a second protective member (120M) overlapping the second non-bending area (140M), 
a portion overlapping the bending area of the surface of the flexible display panel (110) is exposed (S) between the protective members, as recited in claim 1.
Chen does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel, a portion overlapping the bending area of the surface of the flexible display panel is exposed between the inclined portions, and the bending area is bent along a virtual bending axis in a bending state, and a space defined by the portion and the inclined portions spaced apart from each other has a trapezoidal shape in a non-bending state, as recited in claim 1. 
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62), a portion overlapping the bending area of the surface of the flexible display panel (1) is exposed between the inclined portions (of 2), and the bending area is bent along a virtual bending axis in a bending state, and a space defined by the portion (of 1) and the inclined portions (of 2) spaced apart from each other has a trapezoidal shape in a non-bending state (as shown in FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Chen to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display as taught by Satoh in the structure taught by Chen and thereby have a portion overlapping the bending area of the surface of the flexible display panel is exposed between the inclined portions, and the bending area is bent along a virtual bending axis in a bending state, and a space defined by the portion and the inclined portions spaced apart from each other has a trapezoidal shape in a non-bending state, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 2
Chen with Satoh teaches the flexible display device of claim 1, wherein each of the inclined portions (Satoh FIG. 7: 2) is inclined at an acute angle with respect to the surface of the flexible display panel (1; paragraph 57, 62).
Claim 3
Chen with Satoh teaches the flexible display device of claim 1, wherein the first protective member (Chen 120R; Satoh 2) and the second protective member (Chen 120M; Satoh 2) are each a single layer (Chen paragraph 25; Satoh paragraph 34).
Claim 4
Chen with Satoh teaches the flexible display device of claim 1, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 9
Chen (FIG. 1-5) discloses a flexible display device comprising:
a flexible display panel (110) comprising a bending area (130) and non-bending area (140) adjacent to the bending area (130); and
a protective member (120) on a surface of the flexible display panel (110), and comprising a first protective member (120R) and a second protective member (120M),
wherein the first protective member (120R) and second protective member (120M) are spaced apart from each other and expose a portion of the bending area (130), as recited in claim 9.
Chen does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area, and the bending area is bent along a virtual bending axis in a bending state, and an angle between the portion and the inclined portion is an obtuse angle in a non-bending state, as recited in claim 9.
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62) overlapping a non-bending area adjacent to a bending area, and a bending area is bent along a virtual bending axis in a bending state, and an angle between the portion (of the bending area of 1) and the inclined portion (of 2) is an obtuse angle in a non-bending state (as shown in FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Chen to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area, as taught by Satoh in the structure taught by Chen and thereby have the bending area is bent along a virtual bending axis in a bending state, and an angle between the portion and the inclined portion is an obtuse angle in a non-bending state, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 11
Chen with Satoh teaches the flexible display device of claim 9, wherein the first protective member (Chen 120R; Satoh 2) and the second protective member (Chen 120M; Satoh 2) are each a single layer (Chen paragraph 25; Satoh paragraph 34).
Claim 12
Chen with Satoh teaches the flexible display device of claim 9, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).

Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0183473 to Lee et al. (hereinafter Lee) in view of Satoh.
Claim 1
Lee (FIG. 1, 3) discloses a flexible display device comprising:
a flexible display panel (120) comprising a first non-bending area (with 110), a second non-bending area (with 110) spaced apart from the first non-bending area (with 110), and a bending area (111) between the first non-bending area (with 110) and the second non-bending area (with 110); and
a protective member (110) on a surface of the flexible display panel (120), and comprising a first protective member (110 of A) overlapping the first non-bending area and a second protective member (110 of B) overlapping the second non-bending area, 
a portion overlapping the bending area (111) of the surface of the flexible display panel (120) is exposed between the protective members (110 of A, 110 of B), as recited in claim 1.
Lee does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel, a portion overlapping the bending area of the surface of the flexible display panel is exposed between the inclined portions, and the bending area is bent along a virtual bending axis in a bending state, and a space defined by the portion and the inclined portions spaced apart from each other has a trapezoidal shape in a non-bending state, as recited in claim 1. 
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62), a portion overlapping the bending area of the surface of the flexible display panel (1) is exposed between the inclined portions (of 2), and the bending area is bent along a virtual bending axis in a bending state, and a space defined by the portion (of 1) and the inclined portions (of 2) spaced apart from each other has a trapezoidal shape in a non-bending state (as shown in FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Lee to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display as taught by Satoh in the structure taught by Lee and thereby have a portion overlapping the bending area of the surface of the flexible display panel is exposed between the inclined portions, and the bending area is bent along a virtual bending axis in a bending state, and a space defined by the portion and the inclined portions spaced apart from each other has a trapezoidal shape in a non-bending state, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 2
Lee with Satoh teaches the flexible display device of claim 1, wherein each of the inclined portions (Satoh FIG. 7: 2) is inclined at an acute angle with respect to the surface of the flexible display panel (1; paragraph 57, 62).
Claim 3
Lee with Satoh teaches the flexible display device of claim 1, wherein the first protective member (Lee 110; Satoh 2) and the second protective member (Lee 110; Satoh 2) are each a single layer (Lee paragraph 73, 78; Satoh paragraph 34).
Claim 4
Lee with Satoh teaches the flexible display device of claim 1, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 5
Lee with Satoh teaches the flexible display device of claim 1, further comprising a touch screen (Lee 140L; paragraph 101) on another surface of the flexible display panel (120) facing away from the surface of the flexible display panel (120).
Claim 6
Lee with Satoh teaches the flexible display device of claim 5, further comprising an adhesive member (Lee paragraph 100) between the touch screen (140L) and the flexible display panel (120) to bond the touch screen (140L) and the flexible display panel (120).
Claim 7
Lee with Satoh teaches the flexible display device of claim 5, further comprising a polarizing plate (Lee 150G; paragraph 91) on the touch screen (140L; see also FIG. 3D, paragraph 133).
Claim 9
Lee (FIG. 1, 3) discloses a flexible display device comprising:
a flexible display panel (120) comprising a bending area (111) and non-bending area (110) adjacent to the bending area (111); and
a protective member (110) on a surface of the flexible display panel (120), and comprising a first protective member (110 of A) and a second protective member (110 of B);
wherein the first protective member (110 of A) and second protective member (110 of B) are spaced apart from each other and expose a portion of the bending area (111), as recited in claim 9.
Lee does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area, and the bending area is bent along a virtual bending axis in a bending state, and an angle between the portion and the inclined portion is an obtuse angle in a non-bending state, as recited in claim 9.
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62) overlapping a non-bending area adjacent to a bending area, and a bending area is bent along a virtual bending axis in a bending state, and an angle between the portion (of the bending area of 1) and the inclined portion (of 2) is an obtuse angle in a non-bending state (as shown in FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Lee to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area, as taught by Satoh in the structure taught by Lee and thereby have the bending area is bent along a virtual bending axis in a bending state, and an angle between the portion and the inclined portion is an obtuse angle in a non-bending state, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 11
Lee with Satoh teaches the flexible display device of claim 9, wherein the first protective member (Lee 110; Satoh 2) and the second protective member (Lee 110; Satoh 2) are each a single layer (Lee paragraph 73, 78; Satoh paragraph 34).
Claim 12
Lee with Satoh teaches the flexible display device of claim 9, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 13
Lee with Satoh teaches the flexible display device of claim 9, further comprising a touch screen (Lee 140L; paragraph 101) on another surface of the flexible display panel (120) facing away from the surface of the flexible display panel (120), and
an adhesive member (Lee paragraph 100) between the touch screen (140L) and the flexible display panel (120) to bond the touch screen (140L) and the flexible display panel (120).
Claim 14
Lee with Satoh teaches the flexible display device of claim 13, further comprising a polarizing plate (Lee 150G; paragraph 91) on the touch screen (140L; see also FIG. 3D, paragraph 133).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848